Supreme Court of Kentucky
                                 2020-SC-000206-T




JOHN W. BYRNES                                                       MOVANT


              ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.          HONORABLE CHARLES L. CUNNINGHAM, JR., JUDGE
                          NO. 19-CI-005738


ERIE INSURANCE COMPANY                                         RESPONDENT



                  ORDER DENYING MOTION TO TRANSFER


     Respondent’s motion for transfer of the above-styled appeal from the Court

of Appeals of Kentucky to the Supreme Court of Kentucky is denied.

      All sitting. All concur.

      ENTERED: August 20, 2020.



                                        _______________________________________
                                        CHIEF JUSTICE